Citation Nr: 1734745	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under Chapter 35, Title 38, of the United States Code, Dependents' Educational Assistance (DEA) beyond August 16, 2010.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to May 1983.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2015 and August 2016, the Board remanded this matter for a hearing.  

In September 2016, the undersigned held a Board videoconference hearing.  Unfortunately, technical difficulties interfered with the Board's ability to produce a complete transcript of the hearing.  In a January 2017 letter, the Board notified the appellant that it was unable to produce a complete transcript of the hearing due to technical difficulties and offered the opportunity for the appellant to request a new hearing within 30 days.  As no response has been received by the Board, the appellant is deemed to have waived the opportunity for a new hearing and the Board will proceed with adjudication.


FINDINGS OF FACT

1.  The Veteran in this case was found permanently and totally disabled in May 2002, qualifying his children for Chapter 35 benefits.

2.  The appellant, the Veteran's daughter, was born in August 1984, attained the age of 18 in August 2002, and the age of 26 in August 2010.

3.  The appellant's application for Chapter 35 DEA benefits was received by VA in May 2013.

4.  The appellant's period of eligibility for Chapter 35 DEA benefits expired prior to the submission of her claim, and she meets none of the legal criteria for an extension of the period of eligibility for educational assistance.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code, as a child of the Veteran, beyond August 2010, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 2014); 38 C.F.R. §§21.3021, 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case was found permanently and totally disabled May 2002,
qualifying his dependent children to DEA benefits under Chapter 35.  

The basic beginning date of an eligible child's period of eligibility for DEA benefits is her 18th birthday, or successful completion of secondary schooling, whichever occurs first.  38 U.S.C.A. §3512(a); 38 C.F.R. §21.3041(a).

The basic ending date for DEA benefits is the eligible child's 26th birthday.  38 U.S.C.A. §3512; 38 C.F.R. §21.3041(c).  

Extensions to ending dates are provided for at 38 U.S.C.A. §3512(a)(5); 38 C.F.R. § 21.3042(e).  All of these exceptions govern situations where the beneficiary child is already enrolled in a course of training and, due to certain events, warrant an extension of their delimiting date as a result.

Here, the appellant reached the age of 18 on August [redacted], 2002, and reported that her secondary schooling was complete June 12, 2002.  Therefore, her eligibility for DEA benefits under Chapter 35 commenced on June 12, 2002.  As the period of eligibility for such benefits lasted until the age of 26, the appellant's eligibility ended on August [redacted], 2010.  Her claim for DEA benefits was received by VA in May 2013, years after her eligibility for such benefits had expired.  

Although the governing laws and regulations provide for the possibility of extensions to otherwise established ending/delimiting dates, each of these exceptions at 38 C.F.R. §21.3042(e)(1)-(4), provides exceptions for qualifying children who have already commenced a period of approved VA training, but for unavoidable reasons, have had interruptions in such training, such that extensions may be equitably granted so that such training, already commenced, may be completed.  Unfortunately, the appellant in this case has not shown that she ever commenced a period of approved VA training.  Accordingly, there is no lawful basis for VA to extend her otherwise applicable ending date for Chapter 35 DEA benefits.  

At the time VA received her claim for such benefits in May 2013, her entitlement to such benefits had already expired.  There is no basis in the governing laws and regulations for VA to grant the appellant an exception to her clearly applicable delimiting date for Chapter 35 DEA benefits beyond August 2010.  

The appellant seeks an extension of the delimiting date, arguing that she was not aware of the available benefits due to a troubled relationship between her parents and due to her father's health.  See September 2013 Notice of Disagreement.

The Board is sympathetic to the appellant's arguments.  Federal laws authorizing monetary benefits, however, are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002).  The Board is without authority to grant this benefit on the basis of an equitable argument.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  For the above reasons, unfortunately, this appeal must be denied.
ORDER

Entitlement to an extension of the delimiting date for education benefits under Chapter 35, Title 38, of the United States Code, DEA beyond August [redacted], 2010, is denied


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


